Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment (the “Amendment”) to the Employment Agreement, dated as of
October 31, 2007 (the “Agreement”), by and between Patriot Coal Corporation, a
Delaware corporation (the “Company”), and the undersigned executive (the
“Executive”), is entered into as of the date set forth on the signature page
hereof. Terms not otherwise defined herein shall have the meaning ascribed to
them in the Agreement.
RECITALS
WHEREAS, the parties hereto desire to amend the Agreement as hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in the Agreement, as amended, and for other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
1. Section 2 of the Agreement is hereby deleted in its entirety and replaced
with the following:
2. Term of Employment. Executive’s term of employment under this Agreement (the
“Term of Employment”) shall commence on the Commencement Date and shall continue
until terminated as provided in this Agreement.
2. Section 6.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:
Termination of Employment for Any Reason. In the event of a termination of
Executive’s employment for any reason, the Company shall pay to Executive
(a) within five (5) business days following the date of termination of
Executive’s employment, a lump sum equal to (i) Executive’s Base Salary earned
on or prior to the date of such termination but not yet paid to Executive in
accordance with the Company’s customary procedures and practices regarding the
salaries of senior executives, (ii) any business expenses incurred by Executive
and not yet reimbursed by the Company under Section 5 above, as of the date of
such termination, (iii) any vacation time accrued but unused as of the date of
such termination, and (iv) any Bonus earned but not yet paid for any calendar
year prior to the date of such termination and (b) any benefits accrued and
vested under any of the Company’s employee benefit programs, plans and practices
on or prior to the date of termination of Executive’s employment (remuneration
described in (a) and (b) above are collectively referred to as the “Accrued
Obligations” herein) in accordance with the terms of such programs, plans and
practices.
3. Section 6.2(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:
Termination Not for Cause or for Good Reason. (a) The Company or Executive may
terminate Executive’s Term of Employment at any time for any reason by providing

1



--------------------------------------------------------------------------------



 



written notice to the other party at least thirty (30) days (or such other
number of days specified in this Agreement) in advance of the date of
termination of Executive’s employment. If Executive terminates his employment
for Good Reason, such notice shall describe the conduct Executive believes to
constitute Good Reason and the Company shall have the opportunity to cure the
Good Reason within thirty (30) days of receiving such notice. If the Company
cures the conduct that is the basis for the potential termination for Good
Reason within such thirty (30) day period, Executive’s notice of termination
shall be deemed withdrawn.
     If Executive’s employment is terminated (i) by the Company other than for
Cause (as defined in Section 6.3(b) hereof), Disability (as defined in
Section 6.4 hereof) or death or (ii) by Executive for Good Reason (as defined in
Section 6.2(b) hereof), and such termination constitutes a Separation from
Service (as hereinafter defined) the Company, as severance, shall pay to
Executive an amount (the “Severance Payment”) equal to the total of:
     (A) one (1) times Executive’s Base Salary, plus
     (B) an additional amount equal to one (1) times the greater of
(x) Executive’s target Bonus for the calendar year of termination of Executive’s
employment or (y) the annual average of the actual Bonus awards paid to
Executive by the Company for the three (3) calendar years preceding the date of
termination of Executive’s employment (or, if Executive has not yet been
employed by the Company pursuant to this Agreement for three (3) full calendar
years as of the date his employment is terminated, for the two (2) year or one
(1) year period, as applicable, for which he has been so employed and received a
Bonus); plus
     (C) an additional amount equal to six percent (6%) of Executive’s Base
Salary.
The Company shall pay to Executive (I) one-half (1/2) of such Severance Payment
in a lump sum payment on the six (6) month anniversary of Executive’s Separation
from Service and (II) the remaining one-half (1/2) of the Severance Payment in
six (6) equal monthly payments beginning on the seven (7) month anniversary of
Executive’s Separation from Service.
“Separation from Service” means a “separation from service,” as such term is
defined under Section 409A.
In addition, if Executive’s employment is terminated (i) by the Company other
than for Cause (as defined in Section 6.3(b) hereof), Disability (as defined in
Section 6.4 hereof), or death or (ii) by Executive for Good Reason (as defined
in Section 6.2(b) hereof) and if such termination constitutes a Separation from
Service,
(1) The Company shall pay to Executive a prorated bonus (the “Prorated Bonus”)
for the calendar year of termination of Executive’s employment, calculated as
the Bonus Executive would have received in such year based on actual performance
multiplied by a fraction, the numerator of which is the number

2



--------------------------------------------------------------------------------



 



of business days during the calendar year of termination that Executive was
employed and the denominator of which is the total number of business days
during the calendar year of termination. The Prorated Bonus shall be payable
when annual bonuses are paid to other senior executives of the Company, but in
no event later than March 15 of the calendar year following the later of (a) the
calendar year in which the Bonus is earned or (b) the calendar year in which the
Bonus is no longer subject to a substantial risk of forfeiture within the
meaning of Section 409A.
(2) The Company shall also continue to provide Executive, as though he remained
actively employed, for a period of one (1) year following the date of
termination of Executive’s employment (the “Benefit Continuation Period”), life
insurance, group health coverage (including medical, dental, and vision
benefits), accidental death & dismemberment coverage, and the health care
flexible spending account (to the extent required to comply with COBRA
continuation coverage requirements (collectively, the “Continuation Benefits”)
in accordance with the applicable plan terms; provided, however, that any such
coverage shall terminate to the extent that Executive is offered or obtains
comparable benefits from any other employer during the Benefit Continuation
Period; provided, further, that the amount of Continuation Benefits provided
during one calendar year shall not affect the amount of Continuation Benefits
provided during a subsequent calendar year (except with respect to health plan
maximums), the Continuation Benefits may not be exchanged or substituted for
other forms of compensation to Executive, and any reimbursement or payment under
the Continuation Benefit arrangements will be paid in accordance with applicable
plan terms and no later than the last day of Executive’s taxable year following
the taxable year in which he incurred the expense giving rise to such
reimbursement or payment. Notwithstanding the foregoing, if Executive breaches
any provision of Section 13 hereof, the remaining balances of the Severance
Payment, the Prorated Bonus, and any Continuation Benefits shall be forfeited.
4. The phrase “75% of Base Salary” opposite the phrase “Long-Term Incentive
Award:” on the schedule on the signature page of the Agreement is hereby deleted
in its entirety and replaced with the phrase “100% of Base Salary”.
5. This Amendment shall be construed, interpreted and governed in accordance
with the laws of the State of New York, without reference to rules relating to
conflicts of law.
6. This Amendment, the Agreement and the Ancillary Documents contain the entire
understanding between the parties hereto and supersede in all respects any prior
or other agreement or understanding, both written and oral, between the Company,
any affiliate of the Company or any predecessor of the Company or affiliate of
the Company and Executive.
7. This Amendment may be executed in two or more counterparts, each of which
will be deemed an original.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



            PATRIOT COAL CORPORATION
      By:   /s/ Richard M. Whiting         Name:   Richard M. Whiting       
Title:   Chief Executive Officer        EXECUTIVE
        /s/ Joseph W. Bean         Name:   Joseph W. Bean           

4